This case was affirmed at the Dallas term, 1899, and now comes before us on motion for rehearing.
Appellant urgently contends that this case is similar to the case of Smith v. State, 38 Texas Criminal Reports, 232, as far as the indictment is concerned, and that we were in error in the original opinion in holding that the indictments were dissimilar. While there is some difference in the verbiage, yet on the very point insisted on the indictment in the Smith case is similar to the one in this case. We quote that part of the indictment in the Smith case, as follows: That appellant, "Smith, then and there had possession of two certain mules, the property of A.W. Willis, and the possession theretofore acquired by said Smith by virtue of a contract of hiring and borrowing made with the said. A.W. Willis." The allegation in the present indictment is as follows: "Said horses then and there being the property of Arthur Cain, and the possession thereof having been theretofore acquired by the said Thomas Elton by virtue of a contract of hiring and borrowing made with one D.W. May, who was thereunto duly authorized by the said Arthur Cain." The contention in the Smith case was that there was no distinct allegation that Smith acquired possession of said property by virtue of a contract of hiring made by him with Willis, and we held in that case that the indictment was defective in that respect. We understand in the present case that it is insisted that the same defect exists in the present indictment, to wit, that there is no distinct averment that Elton acquired the possession of said horse by virtue of a certain contract of hiring made by him with one D.W. May. If we adhere to the rule laid down in the Smith case, unquestionably appellant's contention is correct, and the indictment can not be sustained. But, on an examination of that question, we believe we were in error in the Smith case. The allegation is "that Thomas Elton came into possession of said two horses by virtue of a contract of hiring and borrowing made with one D.W. May, who was thereunto duly authorized by the said Arthur Cain," etc. Now, by the insertion of the phrase "by said Elton" after the word "made," the allegation would read, "by virtue of a contract of hiring and borrowing made by said Elton with one D.W. May, who was thereunto duly authorized," etc. But we submit that it is clear that the words here used express that the contract was made by said Elton with said May. Of course, a construction might suggest that, inasmuch as it was not directly averred that Elton made the contract by which he obtained possession of said horses with May, he might have obtained possession by virtue of a contract of hiring made by some one else with May; and such seems to be the reasoning in the Smith case. But we do not believe it sound, for, by every reasonable intendment, the expressions here used aver the acquisition of possession by Thomas Elton by virtue of a contract of hiring and borrowing made by him with D.W. *Page 344 
May, and not by someone else. We therefore overrule the Smith case, and hold that the indictment in the present case is good.
The other assignments have been previously discussed in the original opinion. The motion for rehearing is overruled.
Motion overruled.